In an action by judgment creditors to set aside conveyances of real property, all parties entered into a stipulation, made before the trial court, affording relief not only to plaintiffs but providing, among other things, for reconveyance of realty and other property by certain of the defendants. The appellants, who consented to reconvey, submitted themselves to the jurisdiction of the court and stipulated that they be joined as parties and be bound with the same force and effect as if an action in equity were brought for each and every remedy set forth in the stipulation. Milsam Realty Corporation and Samuel J. Gottlieb appeal from an order denying their motion to be relieved of the stipulation, and from the judgment entered in accordance therewith. Order and judgment unanimously affirmed, with one joint bill of costs to the respondents. No opinion. Present - — - Close, P. J., Hagarty, Adel, Lewis and Aldrich, JJ. [See post, p. 909.]